17‐60 
Gonzalez‐Reyes v. Whitaker 
                                                                                                             BIA  
                                                                                                       Reid, IJ 
                                                                                             A042 701 219 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                     SUMMARY ORDER 
                                          
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 30th day of November, two thousand eighteen. 
                     
PRESENT:  DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges, 
                    JOHN F. KEENAN, 
                                         District Judge.*                            
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
MANUEL GONZALEZ‐REYES, AKA Manuel 
Nicolas Gonzalez‐Reyes, 
                                         Petitioner, 
                                                                                            
                                         v.                                         17‐60 
                                                                                     
MATTHEW G. WHITAKER, Acting United States 
Attorney General,  
                                         Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                 
*           Judge John F. Keenan, of the United States District Court for the Southern 
District of New York, sitting by designation. 
                                                                                               

 
FOR PETITIONER:                           ANDREW D. OʹTOOLE, OʹToole & OʹToole 
                                          PLLC, Hartford, CT 
 
FOR RESPONDENT:                           STEFANIE NOTARINO HENNES, Trial 
                                          Attorney (Terri J. Scadron, Assistant Director, 
                                          Office of Immigration Litigation, on the brief), 
                                          for Chad A. Readler, Assistant Attorney 
                                          General, Civil Division, United States 
                                          Department of Justice, Washington, DC  
 
              UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (ʺBIAʺ) decision, IT IS HEREBY ORDERED, ADJUDGED, AND 

DECREED that the petition for review is DENIED. 

              Petitioner Manuel Gonzalez‐Reyes, a native and citizen of the Dominican 

Republic, seeks review of the December 16, 2016 decision of the BIA affirming the 

August 10, 2016 decision of an immigration judge (ʺIJʺ) ordering him removed to the 

Dominican Republic.  In re Manuel Gonzalez‐Reyes, No. A042 701 219 (B.I.A. Dec. 16, 

2016), affʹg No. A042 701 219 (Immig. Ct. Batavia Aug. 10, 2016).   

              Gonzalez‐Reyes was born outside the United States, in 1972, of alien 

parents who were not married.  His father relocated to the United States and was 

naturalized as an American citizen in 1979.  In 1990, at the age of 17, Gonzalez‐Reyes 

was admitted to the United States as a lawful permanent resident, in his fatherʹs 

custody.  Gonzalez‐Reyes contends that he became a United States citizen derivatively 

through his fatherʹs naturalization.  Both the IJ and the BIA rejected the claim of 




                                            ‐ 2 ‐ 
 
                                                                                                  

derivative citizenship.  We assume the partiesʹ familiarity with the underlying facts and 

procedural history in this case.  

              We have jurisdiction to review Gonzalez‐Reyesʹs derivative citizenship 

claim despite the bar to review based on his criminal convictions because citizenship is 

a question of law.  8 U.S.C. § 1252(a)(2)(C), (D); Gil v. Sessions, 851 F.3d 184, 186 n.1 (2d 

Cir. 2017).  ʺWe review the question of derivative citizenship de novo where, as here, the 

petitioner claims to be a national of the United States and the record presents no 

genuine issue of material fact about the petitionerʹs nationality.ʺ  Gil, 851 F.3d at 186 

(internal quotation marks omitted); see also 8 U.S.C. § 1252(b)(5)(A). 

              In determining whether Gonzalez‐Reyes derived citizenship through his 

fatherʹs naturalization, we look to the law in effect at the time Gonzalez‐Reyes claims he 

fulfilled the last requirement for derivative citizenship.  See Gil, 851 F.3d at 186.  In 1990, 

when Gonzalez‐Reyes entered the United States as a permanent resident, the law 

governing derivative citizenship provided in relevant part that ʺ[a] child born outside 

of the United States of alien parents . . . becomes a citizen of the United Statesʺ upon:     

              The naturalization of the parent having legal custody of the child 
              when there has been a legal separation of the parents or the 
              naturalization of the mother if the child was born out of wedlock 
              and the paternity of the child has not been established by 
              legitimation . . . . 
               




                                             ‐ 3 ‐ 
 
                                                                                                    

8 U.S.C. § 1432(a)(3) (1988), repealed by Child Citizenship Act of 2000, Pub. L. No. 106‐

395, § 103, 114 Stat. 1631, 1632 (2000).1   

               Two issues are presented:  first, as a matter of statutory interpretation, 

whether Gonzalez‐Reyes fits within the first clause of subsection (3), quoted above, 

which requires a ʺlegal separation of the parentsʺ; and, second, as a constitutional 

matter, whether subsection (3) violates Gonzalez‐Reyesʹs right to equal protection of the 

law.  We address both issues in turn. 

I.     Statutory Interpretation 

               The first clause of subsection (3) provides that a child born outside the 

United States of alien parents becomes a United States citizen upon ʺthe naturalization 

of the parent having legal custody of the child when there has been a legal separation of the 

parents.ʺ  8 U.S.C. § 1432(a)(3) (emphasis added).  Here, while it is undisputed that the 

ʺnaturalizationʺ and ʺlegal custodyʺ elements were met with respect to Gonzalez‐

Reyesʹs father, the question is whether he established a ʺlegal separationʺ of his parents.  

We conclude that he did not. 




                                                 
1           Derivative citizenship could also be obtained in other ways not at issue here.  See 
8 U.S.C. §§ 1432(a)(1) (naturalization of both parents), 1432(a)(2) (naturalization of 
surviving parent if one parent is deceased).  In addition, the parties agree that the other 
conditions for derivative naturalization were met here.  Id. §§ 1432(a)(4) (naturalization 
of parent (or parents) takes place while child was under eighteen years of age), 
1432(a)(5) (residency requirement for child). 

                                               ‐ 4 ‐ 
 
                                                                                                    

              Legal separation is shown by ʺa formal act which, under the laws of the 

state or nation having jurisdiction of the marriage, alters the marital relationship either 

by terminating the marriage (as by divorce), or by mandating or recognizing the 

separate existence of the marital parties.ʺ  Brissett v. Ashcroft, 363 F.3d 130, 134 (2d Cir. 

2004).  These formal acts include actual orders of divorce or separation.  Id.  ʺMoreover, 

some orders that the relevant state or nation might not characterize as creating a legal 

separation may nonetheless effect such a drastic change in the coupleʹs marital existence 

that the couple may be considered legally separated for purposes of § 1432(a)(3).ʺ  Id.  

This legal separation requirement applies even where the parents were never married.  

See Lewis v. Gonzales, 481 F.3d 125, 130 (2d Cir. 2007) (ʺSubsection 1432(a)(3)ʹs first clause 

explicitly requires a legal separation; our function, which is limited to interpretation, 

does not allow us to obviate a literal requirement.ʺ).   

              Gonzalez‐Reyesʹs situation is identical to that in Lewis.  While there is no 

dispute that Gonzalez‐Reyes was in his fatherʹs legal custody before the age of 18, he 

cannot show that his parents were legally separated because they were never married.  

The fact that Gonzalez‐Reyesʹs father subsequently married another woman is not a 

basis for finding a legal separation from Gonzalez‐Reyesʹs mother for two reasons.  

First, there was no marital relationship with her to alter.  See Brissett, 363 F.3d at 134 

(separation refers to acts that formally ʺalter[] the marital relationship . . . or recogniz[e] 

the separate existence of the marital partiesʺ (emphasis added)).  Second, the ʺgoverning 



                                              ‐ 5 ‐ 
 
                                                                                               

principleʺ of the legal separation requirement ʺis respect for the rights of an alien parent 

who may not wish [her] child to become a U.S. citizen.ʺ  Lewis, 481 F.3d at 130.  

Allowing a legal separation to be accomplished by an independent act of the United 

States‐citizen parent would violate this principle.      

               Nor does the canon of constitutional avoidance compel this Court to 

interpret the term ʺlegal separationʺ to include later marriages of the members of an 

unmarried couple to other people.  ʺThe so‐called canon of constitutional avoidance is 

an interpretive tool, counseling that ambiguous statutory language be construed to 

avoid serious constitutional doubts.ʺ  Fed. Commcʹns Commʹn v. Fox Television Stations, 

Inc., 556 U.S. 502, 516 (2009).  But ʺlegal separationʺ is not an ambiguous term; ʺthis 

Court has consistently construed the term . . . to apply only to marital relationships.ʺ  

Pierre v. Holder, 738 F.3d 39, 48 (2d Cir. 2013); accord Lewis, 481 F.3d at 130 (ʺlegal 

separationʺ is a ʺliteral requirementʺ that cannot be ignored even where parents never 

married).   

II.    Equal Protection 

               Gonzalez‐Reyes also challenges the constitutionality of § 1432(a)(3).  As he 

acknowledges, however, we have already held that § 1432(a)(3) does not violate equal 

protection, Pierre, 738 F.3d at 50‐58, and we are ʺbound by a prior panelʹs decision until 

it is overruled either by this Court sitting en banc or by the Supreme Court.ʺ  Doscher v. 

Sea Port Grp. Sec., LLC, 832 F.3d 372, 378 (2d Cir. 2016).  Gonzalez‐Reyes argues that the 



                                              ‐ 6 ‐ 
 
                                                                                              

Supreme Courtʹs decision in Sessions v. Morales‐Santana, 137 S. Ct. 1678 (2017), is an 

intervening decision that overrules or abrogates Pierre.  An intervening decision need 

not directly address ʺthe precise issue decided by the panel,ʺ but must break ʺthe 

link  .  .  . on which we premised our [prior] decisionʺ or ʺundermine[]ʺ the assumptions 

made in that decision.  Doscher, 832 F.3d at 378 (first alteration in original).  Because 

Morales‐Santana addresses a different statute, and the outdated gender stereotypes at 

issue in that case are not present here, this panel cannot depart from our prior decision 

in Pierre. 

               In Pierre, we held that § 1432(a)(3) did not violate the Equal Protection 

Clause by discriminating on the basis of legitimacy or sex because the statute was 

sufficiently tailored to protect the interests of the non‐custodial parent who has intact 

parental rights.  738 F.3d at 51 (holding that ʺ§ 1432(a) does not discriminate on the 

basis of a protected class,ʺ and that ʺ§ 1432(a), although referring in one subsection, 

(a)(3), to children born out of wedlock, did not classify based on legitimacyʺ).  We 

further observed: 

        [V]iewing § 1432(a) as a whole, the marital status of a childʹs parents at the 
        time of birth did not determine the childʹs eligibility for automatic 
        citizenship.  A child born out of wedlock was as eligible as a child born to 
        married parents to obtain automatic derivative citizenship based on the 
        naturalization of both parents, see 8 U.S.C. § 1432(a)(1), or the 
        naturalization of the sole surviving parent, see id. § 1432(a)(2).  And, fairly 
        read, § 1432(a)(3) does not impose extra burdens on children born out of 
        wedlock.  Instead, it attempts to address, in a pragmatic fashion, two 
        inherently different contexts in which a child with a living non‐citizen 
        parent might acquire citizenship: one involving children with once‐

                                             ‐ 7 ‐ 
 
                                                                                                   

       married parents, and the other involving children out of wedlock and 
       whose paternity therefore might be unknown. 
        
Id.  We went on to make clear our view that ʺthe distinction drawn in § 1432(a)(3) did 

not reflect discrimination based on legitimacy.ʺ  Id.; see also id. at 51‐56. 

                 The statute at issue in Morales‐Santana, formerly 8 U.S.C. § 1401(a)(7), 

provided that for a foreign‐born child to acquire United States citizenship through his 

father, an unwed citizen father had to reside in the United States for ten years prior to 

the birth of his child.  But the statute required only one year of pre‐birth residency for 

unwed mothers.  Morales‐Santana, 137 S. Ct. at 1686.  The Supreme Court held that this 

difference violated the Equal Protection Clause because it discriminated on the basis of 

gender and relied on an outdated and unjustifiable understanding of gender roles.  Id. 

at 1690‐98.   

                 The reasoning in Morales‐Santana does not extend to § 1432(a)(3).  Section 

1432(a)(3) focuses on two, different situations:  first, where a child has two known and 

living parents, and, second, where the childʹs mother is the only recognized parent 

because paternity has not been established.  Pierre, 738 F.3d at 51; Lewis, 481 F.3d at 131.  

The statute awarded citizenship ‐‐ automatically ‐‐ in the first situation, where the 

parents legally separated and the naturalizing parent was the custodial parent, and in 

the second situation, where the parents had not married and the naturalizing mother 

was the only recognized parent because the child had not been legitimated.  Pierre, 738 

F.3d at 51.  We held that to the extent there is a ʺgender classificationʺ in § 1432(a)(3), it 

                                               ‐ 8 ‐ 
 
                                                                                                  

was ʺjustifiedʺ because ʺ[i]t reflected the practical reality that the interests of the alien 

father merited protection only where that father had legitimated the child and thereby 

demonstrated a connection to the child.  By contrast, no such act of formal legitimation 

was necessary with respect to an alien mother, because children are inherently 

legitimated by their mothers at the moment of birth.ʺ  Id. at 57.  

              In contrast, the statute in Morales‐Santana based its different residency 

requirements on stale gender stereotypes, i.e., overbroad generalizations that ʺunwed 

fathers [are] invariably less qualified and entitled than mothers to take responsibility for 

nonmarital children.ʺ  Morales‐Santana, 137 S. Ct. at 1692 (internal quotation marks and 

citation omitted; alteration in original).  The distinction in § 1432(a)(3) is based on 

ʺrespect for parental rightsʺ and ensures that a parentʹs undiminished right to 

determine the citizenship of his or her child is not ignored.  Lewis, 481 F.3d at 131; see 

also Pierre, 738 F.3d at 51‐52.  The provision permitting the mother of a child with no 

legitimated father to automatically pass citizenship to her child is based on the lack of a 

second, identifiable legal parent and is therefore not called into question by Morales‐

Santana.  See Lewis, 481 F.3d at 131; Pierre, 738 F.3d at 51.  We conclude that Pierre and 

Lewis have not been abrogated by Morales‐Santana. 

                                            * * * * * 

               

        



                                              ‐ 9 ‐ 
 
                                                                        

    Accordingly, the petition for review is DENIED. 

                                     FOR THE COURT: 
                                     Catherine OʹHagan Wolfe, Clerk 




                                      ‐ 10 ‐